Citation Nr: 1207164	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of Board remands dated in March 2007 and May 2009. 

This case was further the subject of a July 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court), which vacated the Board's January 2010 decision in this matter.  The below action is directed in view of the Court's Order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have PTSD as a result of stressors incurred during his World War II service with an Air Force photography reconnaissance unit.

In a January 2011 Memorandum Decision, the Court found that the Board had provided adequate reasons and bases in its January 2010 decision in this appeal, but that a remand to the Board was nevertheless required for consideration of newly revised 38 C.F.R. § 3.304(f)(3) (2011).

38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

The Board finds that, in order to afford the Veteran adequate consideration of 38 C.F.R. § 3.304(f)(3) (2011) in adjudication of this appeal, the Board must remand the matter to the RO for notice of what is required to substantiate his claim under the regulation as amended; to obtain any additional relevant treatment records; and, to afford him a VA examination as to whether he has PTSD that is related to a fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. §§ 5103, 5103A(a)-(d); 38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Issue a VCAA notice letter for the issue of entitlement to service connection for PTSD, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

The Veteran must be apprised of what the evidence must show to support a claim for service connection for PTSD, to include under the liberalized evidentiary standards set forth at 38 C.F.R. § 3.304(f)(3) as revised effective July 13, 2010, subsequent to the RO/AMC's and the Board's most recent adjudications of the Veteran's claim.

The Veteran must further be apprised of the division of responsibility between him and VA in obtaining such evidence, and provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from active service forward but which may not have been sought and associated with the claims file by the RO/AMC.

This should include any relevant records of VA treatment or Vet Center treatment not previously associated with the claims file, including RELEVANT records of VA treatment from the Boston VA Health Care System from February 2004 forward and records of treatment from the Worcester Vet Center.  (See August 2004 statement of the case; February 2003 letter from Worcester Vet Center.)

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Thereafter, the RO should schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or contract equivalent, for the following determinations: 

(a) whether the claimed stressor is adequate to support a diagnosis of PTSD; and

(b) whether the Veteran's current symptoms are related to the claimed stressor.  

The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

The examiner must take a complete history from the Veteran as to the nature and onset of his psychiatric disability.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4. Readjudicate the issue on appeal.  

Readjudication must include consideration of 38 C.F.R. § 3.304(f)(3), as amended effective July 13, 2010.

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



